               Case 20-13144-BLS        Doc 51     Filed 06/08/21     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 7
                                                               :
Kranos Corporation                                             : Case No. 20-13144 (BLS)
                                                               :
                  Debtor,                                      :
______________________________________________________________________________

                            NOTICE OF APPEARANCE AND
                          DEMAND FOR NOTICE AND PAPERS

       PLEASE TAKE NOTICE that James E. Huggett of Margolis Edelstein hereby enters an

appearance as counsel for Robert Erb, in his personal capacity, (“Erb”) in the above-captioned

matter pursuant to § 1109(b) of the Bankruptcy Code and Bankruptcy Rule 9010(b); and such

counsel hereby requests, pursuant to Rules 2002, 3017 and 9007 of the Federal Rules of

Bankruptcy Procedure and § 1109(b) of the Bankruptcy Code, that copies of all notices and

pleadings given or filed in these cases be given and served upon the undersigned at the address,

telephone and facsimile numbers indicated:

                      James E. Huggett, Esquire
                      Margolis Edelstein
                      300 Delaware Avenue
                      Suite 800
                      Wilmington, DE 19801
                      Tel.: 302-888-1112
                      Fax: 302-888-1119
                      jhuggett@margolisedelstein.com

       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading or request, whether formal or informal, written or oral, and whether
               Case 20-13144-BLS        Doc 51      Filed 06/08/21    Page 2 of 2




transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed or made

with regard to the above-captioned case and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that Erb has no intention for this Notice of

Appearance, nor any former or later pleading, claim or suit shall waive (1) the right to have

final orders in non-core matters entered only after de novo review by a District Court Judge, (2)

the right to trial by jury in any proceeding so triable in this case or any case, controversy, or

proceeding related to this case, (3) the right to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal, or (4) any other rights,

claims, actions, defenses, set-offs, or recoupments to which Erb is or may be entitled under

agreements, in law or equity, all of which rights, claims, defenses, set-offs, and recoupments Erb

expressly reserves.

                                     /s/ James E. Huggett
                                     James E. Huggett, Esquire (DE ID #3956)
                                     Margolis Edelstein
                                     300 Delaware Avenue
                                     Suite 800
                                     Wilmington, DE 19801
                                     Tel.: 302-888-1112
Dated: June 8, 2021                  Fax: 302-888-1119
       Wilmington, DE                jhuggett@margolisedelstein.com


                                     Attorney for Robert Erb, in his personal capacity




                                                2
